CENTURY II VARIABLE ANNUITY PROSPECTUS INDIVIDUAL FLEXIBLE PREMIUM DEFERRED VARIABLE ANNUITY CONTRACT KANSAS CITY LIFE VARIABLE ANNUITY SEPARATE ACCOUNT OF KANSAS CITY LIFE INSURANCE COMPANY Street Address: Send correspondence to: 3520 Broadway Variable Administration Kansas City, Missouri 64111-2565 P.O. Box 219364 Telephone (816) 753-7000 Kansas City, Missouri 64121-9364 Telephone (800) 616-3670 This Prospectus describes an individual flexible premium deferred variable annuity contract (“Contract”) offered by Kansas City Life Insurance Company (“Kansas City Life”).We have provided a definitions section at the beginning of this Prospectus for your reference as you read. The Contract is designed to meet investors' long-term investment needs.The Contract also provides you the opportunity to allocate your premiums to one or more divisions (“Subaccounts”) of the Kansas City Life Variable Annuity Separate Account (“Variable Account”) or the Fixed Account.The assets of each Subaccount are invested in a corresponding portfolio ("Portfolio") of a designated mutual fund (“Fund”) as follows: AIM Variable Insurance Funds AIM V.I. Capital Appreciation Fund – Series I Shares AIM V.I. Core Equity Fund – Series I Shares AIM V.I. Technology Fund – Series I Shares American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund American Century VP Income & Growth Fund American Century VP International Fund American Century VP Mid Cap Value Fund American Century VP Ultra® Fund American Century VP Value Fund American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund – Class II Calamos® Advisors Trust Calamos Growth and Income Portfolio Dreyfus Variable Investment Fund Appreciation Portfolio – Initial Shares Developing Leaders Portfolio – Initial Shares Dreyfus Stock Index Fund, Inc. – Initial Shares The Dreyfus Socially Responsible Growth Fund Inc. –Initial Shares Federated Insurance Series Federated Clover Value Fund II (formerly Federated American Leaders Fund II) Federated High Income Bond Fund II Federated Prime Money Fund II Fidelity® Variable Insurance Products Contrafund® Portfolio VIP Contrafund® Portfolio – Service Class 2 Fidelity® Variable Insurance Products VIP Freedom Income Portfolio – Service Class 2 VIP Freedom 2010 Portfolio – Service Class 2 VIP Freedom 2015 Portfolio – Service Class 2 VIP Freedom 2020 Portfolio – Service Class 2 VIP Freedom 2025 Portfolio – Service Class 2 VIP Freedom 2030 Portfolio – Service Class 2 Franklin Templeton Variable Insurance Products Trust Franklin Global Real Estate Securities Fund – Class 2 Franklin Small-Mid Cap Growth Securities Fund – Class 2 Templeton Developing Markets Securities Fund – Class 2 Templeton Foreign Securities Fund – Class 2 JPMorgan Insurance Trust JPMorgan Insurance Trust Mid Cap Value Portfolio – Class 1 Shares JPMorgan Insurance Trust Small Cap Core Portfolio – Class 1 Shares JPMorgan Insurance Trust U.S. Equity Portfolio – Class 1 Shares MFS® Variable Insurance TrustSM MFS Growth Series – Initial Class Shares MFS Research Series – Initial Class Shares MFS Research Bond Series – Initial Class Shares MFS Strategic Income Series – Initial Class Shares MFS Total Return Series – Initial Class Shares MFS Utilities Series – Initial Class Shares Seligman Portfolios, Inc. Seligman Capital Portfolio – Class 2 Seligman Communications and Information Portfolio – Class 2 Seligman Smaller-Cap Value Portfolio – Class 2 The accompanying prospectuses for the Funds describe these Portfolios.The value of amounts allocated to the Variable Account will vary according to the investment performance of the Funds.You bear the entire investment risk of amounts allocated to the Variable Account.Another choice available for allocation of premiums is our Fixed Account.The Fixed Account is part of Kansas City Life’s general account.It pays interest at declared rates guaranteed to equal or exceed 3%. This Prospectus provides basic information about the Contract and the Variable Account that you should know before investing.The Statement of Additional Information, dated the same as this Prospectus, contains more information about the Contract and the Variable Account and is incorporated by reference.We show the Table of Contents for the Statement of Additional Information at the end of this Prospectus.You may obtain a copy of the Statement of Additional Information free of charge by writing or calling us at the address or telephone number shown above. The Securities and Exchange Commission maintains a website that contains the Statement of Additional Information, material incorporated by reference, and other information regarding registrants that file electronically with the Securities and Exchange Commission.The address of the site is http://www.sec.gov. If you already have a variable annuity contract, you should consider whether purchasing another contract as a replacement for your existing contract is advisable. This Prospectus and the accompanying Fund prospectuses provide important information you should have before deciding to purchase a Contract.Please keep for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The Subaccounts and the Fixed Account are not deposits or obligations of, or guaranteed or endorsed by, any bank, nor are federally insured by the Federal Deposit Insurance Corporation or any other government agency.An investment in the Contract involves certain risks including the loss of premium payments (principal). The date of this Prospectus is May 1, 2009. PROSPECTUS CONTENTS DEFINITIONS 1 HIGHLIGHTS 3 THE CONTRACT 3 CHARGES AND DEDUCTIONS 4 ANNUITY PROVISIONS 5 FEDERAL TAX STATUS 5 FEE TABLE 6 OWNER TRANSACTION EXPENSES 6 PERIODIC CHARGES OTHER THAN PORTFOLIO EXPENSES 6 RANGE OF PORTFOLIO OPERATING EXPENSES 7 ANNUAL PORTFOLIO OPERATING EXPENSES 7 EXAMPLE OF CHARGES 13 CONDENSED FINANCIAL INFORMATION 14 KANSAS CITY LIFE, THE VARIABLE ACCOUNT AND THE FUNDS 14 KANSAS CITY LIFE INSURANCE COMPANY 14 KANSAS CITY LIFE VARIABLE ANNUITY SEPARATE ACCOUNT 14 THE FUNDS 15 RESOLVING MATERIAL CONFLICTS 20 ADDITION, DELETION OR SUBSTITUTION OF INVESTMENTS 21 VOTING RIGHTS 21 DESCRIPTION OF THE CONTRACT 21 PURCHASING A CONTRACT 22 REPLACEMENT OF CONTRACTS 22 FREE-LOOK PERIOD 22 ALLOCATION OF PREMIUMS 22 DETERMINATION OF CONTRACT VALUE 23 VARIABLE ACCOUNT VALUE 23 TRANSFER PRIVILEGE 25 DOLLAR COST AVERAGING PLAN 26 PORTFOLIO REBALANCING PLAN 27 PARTIAL AND FULL CASH SURRENDERS 27 CONTRACT TERMINATION 29 CONTRACT LOANS 29 DEATH BENEFIT BEFORE MATURITY DATE 30 PROCEEDS ON MATURITY DATE 31 PAYMENTS 31 MODIFICATIONS 32 REPORTS TO CONTRACT OWNER 32 TELEPHONE, FACSIMILE, ELECTRONIC MAIL, AND INTERNET AUTHORIZATIONS 33 OPTIONAL RIDERS 34 FIVE PLUSSM GUARANTEED MINIMUM WITHDRAWAL BENEFIT 34 THE FIXED ACCOUNT 47 MINIMUM GUARANTEED AND CURRENT INTEREST RATES 47 CALCUALTION OF FIXED ACCOUNT VALUE 48 TRANSFERS FROM FIXED ACCOUNT 48 DELAY OF PAYMENT 48 CHARGES AND DEDUCTIONS 48 SURRENDER CHARGE (CONTINGENT DEFERRED SALES CHARGE) 48 TRANSFER PROCESSING FEE 50 ADMINISTRATIVE CHARGES 50 MORTALITY AND EXPENSE RISK CHARGE 50 GUARANTEED MINIMUM WITHDRAWAL BENEFIT CHARGE 50 PREMIUM TAXES 50 REDUCED CHARGES FOR ELIGIBLE GROUPS 51 OTHER TAXES 51 INVESTMENT ADVISORY FEES AND OTHER EXPENSES OF THE FUNDS 51 PAYMENT OPTIONS 51 ELECTION OF OPTIONS 52 DESCRIPTION OF OPTIONS 52 YIELDS AND TOTAL RETURNS 52 YIELDS 52 TOTAL RETURNS 53 FEDERAL TAX STATUS 53 INTRODUCTION 53 TAXATION OF NON-QUALIFIED CONTRACTS 54 TAXATION OF QUALIFIED CONTRACTS 55 FEDERAL ESTATE TAXES 56 GENERATION-SKIPPING TRANSFER TAX 56 ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS 56 ANNUITY PURCHASES BY RESIDENTS OF PUERTO RICO 56 POSSIBLE TAX LAW CHANGES 56 FOREIGN TAX CREDITS 57 SALE OF THE CONTRACTS 57 LEGAL PROCEEDINGS 58 COMPANY HOLIDAYS 58 CHANGE OF ADDRESS NOTIFICATION 58 FINANCIAL STATEMENTS 58 APPENDIX A - CONDENSED FINANCIAL INFORMATION 59 APPENDIX B - GMWB RIDER EXAMPLES 75 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 82 DEFINITIONS Many terms used within this Prospectus are described within the text where they appear.The descriptions of those terms are not repeated in this section. Annuitant The person on whose life the Contract’s annuity benefit is based. Beneficiary The person you designate to receive any Proceeds payable under the Contract at your death or the death of the Annuitant. Cash Surrender Value The Contract Value less any applicable surrender charge, indebtedness and premium taxes payable. Contract Date The date from which Contract months, Contract Years, and Contract anniversaries are measured. Contract Value The sum of the Variable Account Value and the Fixed Account Value. Contract Year Any period of twelve months starting with the Contract Date or any Contract anniversary. Fixed Account An account that is one option we offer for allocation of your premiums.It is part of our general account and is not part of, or dependent on, the investment performance of the Variable Account. Fixed Account Value Measure of value accumulating in the Fixed Account. Home Office When the term "Home Office" is used in this Prospectus in connection with transactions under the Contract, it means our Variable Administration office.Transaction requests and other types of Written Notices should be sent to P.O. Box 219364, Kansas City, Missouri 64121-9364.The telephone number at our Variable Administration office is 800-616-3670. Issue Age The Annuitant's age on his/her last birthday as of or on the Contract Date. Life Payment Option A payment option based upon the life of the Annuitant. Maturity Date The date when the Contract terminates and we either pay the Proceeds under a payment option or pay you the Cash Surrender Value in a lump sum.The latest Maturity Date is the later of the Contract anniversary following the Annuitant's 85th birthday and the tenth Contract anniversary.(Certain states and Qualified Contracts may place additional restrictions on the maximum Maturity Date.) Monthly Anniversary Day The same day of each month as the Contract Date, or the last day of the month for those months not having such a day. Non-Life Payment Option A payment option that is not based upon the life of the Annuitant. Non-Qualified Contract A Contract that is not a "Qualified Contract." Owner The person entitled to exercise all rights and privileges provided in the Contract.The terms "you" and "your" refer to the Owner. Proceeds The total amount we are obligated to pay under the terms of the Contract. Qualified Contract A Contract issued in connection with plans that qualify for special federal income tax treatment under sections 401, 403, 408 or 408A of the Internal Revenue Code of 1986, as amended. 1 Subaccount The divisions of the Variable Account.The assets of each Subaccount are invested in a Portfolio of a designated Fund. Valuation Day Each day the New York Stock Exchange is open for business.Currently, the New York Stock Exchange is closed on the following holidays: New Year's Day, Martin Luther King, Jr. Day, President's Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. The New York Stock Exchange and Kansas City Life recognize holidays that fall on aSaturday on the previous Friday.Kansas City Life will recognize holidays that fall on a Sunday on the following Monday. Valuation Period The interval of time beginning at the close of normal trading on the New York Stock Exchange on one Valuation Day and ending at the close of normal trading on the New York Stock Exchange on the next Valuation Day.Currently, the close of normal trading is 3:00 P.M. Central Time.The term "Valuation Period" is used in this Prospectus to specify, among other things, when a transaction order or request is deemed to be received by us at our Variable Administration office. Variable Account Value The Variable Account Value is equal to the sum of all Subaccount values of a Contract. Written Notice/Written Request A Written Notice or Written Request in a form satisfactory to us that is signed by the Owner and received at the Home Office.Under certain circumstances as described in this Prospectus, Written Notice/Written Request may be satisfied by telephone, facsimile, electronic mail, and Internet. 2 HIGHLIGHTS THE CONTRACT Who Should Invest.The Contract is designed for investors seeking long-term tax-deferred accumulation of funds.The goal for this accumulation is generally retirement, but may be for other long-term investment purposes.We offer the Contract as both a Qualified Contract and a Non-Qualified Contract.(See "FEDERAL TAX STATUS") The tax advantages provided by a variable annuity are already available with tax-qualified plans, including IRAs and Roth IRAs.You should carefully consider the advantages and disadvantages of owning a variable annuity in a tax-qualified plan, including the costs and benefits of the Contract (including the annuity payment options), before you purchase the Contract in a tax-qualified plan.There should be reasons other than tax deferral for acquiring an annuity contract within a qualified plan. The Contract.The Contract is an individual flexible premium deferred variable annuity.In order to purchase a Contract, you must complete an application and submit it to us through a licensed Kansas City Life representative, who is also a registered representative of Sunset Financial Services, Inc. ("Sunset Financial").You must pay the minimum initial premium.The maximum Issue Age is 80.(See "PURCHASING A CONTRACT") We offer other variable annuity contracts that have a different death benefit and different contract features.However, these contracts also have different charges that would affect your Subaccount performance and Contract Value.To obtain more information about the other contracts, contact our Home Office or your registered representative. Free-Look Period.You have the right to cancel your Contract and receive a refund if you return the Contract within 10 days (or longer as required by state law) after you receive it.The amount returned to you will vary depending on your state.(See "FREE-LOOK PERIOD") Premiums.The minimum amount that we will accept as an initial premium is a single premium of $5,000 or annualized payments of $600.Subsequent premiums may not be less than $50 and you may pay them at any time during the Annuitant's lifetime and before the Maturity Date.(See "PURCHASING A CONTRACT") Premium Allocation.You direct the allocation of premium payments among the Subaccounts of the Variable Account and/or the Fixed Account.In the Contract application, you specify the percentage of the premium, in whole numbers, you want allocated to each Subaccount and/or to the Fixed Account.We will invest the assets of each Subaccount in a corresponding Portfolio of a designated Fund.The Contract Value, except for amounts in the Fixed Account, will vary according to the investment performance of the Subaccounts.We will credit interest to amounts in the Fixed Account at a guaranteed minimum rate of 3% per year.We may declare a higher current interest rate. The sum of your allocations must equal 100%.We have the right to limit the number of Subaccounts to which you may allocate premiums (not applicable to Texas Contracts).We will never limit the number to less than 12.You can change the allocation percentages at any time by sending Written Notice.You can make changes in your allocation by telephone if you have provided proper authorization.(See "TELEPHONE, FACSIMILE, ELECTRONIC MAIL, AND INTERNET AUTHORIZATIONS")The change will apply to the premium payments received with or after receipt of your notice. We will allocate the initial premium to the Federated Prime Money Fund II Subaccount for a 15-day period in states that: · require premium payments to be refunded under the free-look provision; or · require the greater of premium payments or Contract Value to be refunded under the free-look provision. At the end of that period, we will allocate the amount in the Federated Prime Money Fund II Subaccount to the Subaccounts and Fixed Account according to your allocation instructions.(See "ALLOCATION OF PREMIUMS") Transfers.After the free look period and before the Maturity Date, you may transfer amounts among the Subaccounts and the Fixed Account.Certain restrictions apply.The first six transfers during a Contract Year are free.After the first six transfers, we will assess a $25 transfer processing fee.(See "TRANSFER PRIVILEGE") 3 We have policies and procedures that attempt to detect frequent, large, programmed or short-term transfers among Subaccounts that may adversely affect other Owners and persons with rights under the Contracts.We employ various means to try to detect such transfer activity, but the detection and deterrence of harmful trading activity involves judgments that are inherently subjective.Our ability to detect such transfer activity may be limited by operational and technological systems, as well as our ability to predict strategies employed by Owners to avoid such detection.Accordingly, there is no assurance that we will prevent all transfer activity that may adversely affect Owners and other persons with interests under the Contracts.In addition, we cannot guarantee that the Funds will not be harmed by transfer activity related to other insurance companies and/or retirement plans that may invest in the Funds. Full and Partial Surrender.You may surrender all or part of the Cash Surrender Value (subject to certain limitations) any time before the earlier of: · the date that the Annuitant dies; or · the Maturity Date. Five PlusSMGuaranteed Minimum Withdrawal Benefit.If you are concerned that poor investment performance or market volatility may adversely impact the amount of money you may withdraw from the Contract, we offer, for a fee, a guaranteed minimum withdrawal benefit.Under the rider, we provide alternative guarantees depending on the amount you withdraw and the age of the covered person.If you satisfy the conditions of the rider, which, in part, limit the amount you may withdraw during a Contract Year, the rider guarantees the return of all the amounts you have invested in the Contract and may also guarantee annual payments for the rest of the covered person’s life, no matter how long the covered person lives. Death Benefit.If the Annuitant dies before the Maturity Date, the Beneficiary will receive a death benefit.The death benefit is equal to the greater of: · premiums paid, adjusted for any surrenders (including applicable surrender charges) less any indebtedness; and · the Contract Value on the date we receive proof of Annuitant's death. If you die before the Maturity Date, the Contract Value (or, if the Owner is also the Annuitant, the death benefit) must generally be distributed to the Beneficiary within five years after the date of the Owner's death.(See "DEATH BENEFIT BEFORE MATURITY DATE") Death benefit Proceeds are taxable and generally are included in the income of the recipient as follows: · If received under a payment option, they are taxed in the same manner as annuity payments. · If distributed in a lump sum, they are taxed in the same manner as a full surrender. CHARGES AND DEDUCTIONS The following charges and deductions apply to the Contract: Surrender Charge (Contingent Deferred Sales Charge).We do not deduct a charge for sales expenses from premiums at the time they are paid.However, we will deduct a surrender charge for surrenders or partial surrenders during the first seven Contract Years.Subject to certain restrictions, the first surrender up to 10% of the Contract Value per Contract Year will not be subject to a surrender charge.(See "SURRENDER CHARGE") For the first three Contract Years, the surrender charge is 7% of the amount surrendered.In the fourth, fifth, and sixth Contract Year, the surrender charge is 6%, 5%, and 4%, respectively.In the seventh Contract Year, the surrender charge is 2%.In the eighth Contract Year and after, there is no surrender charge.The total surrender charges on any Contract will never exceed 8.5% of the total premiums paid.(See "SURRENDER CHARGE") Annual Administration Fee.We will deduct an annual administration fee of $30 from the Contract Value for administrative expenses at the beginning of each Contract Year.We will waive this fee for Contracts with Contract Values of $50,000 or more.(See "ADMINISTRATIVE CHARGES") 4 Transfer Processing Fee.The first six transfers of amounts in the Subaccounts and the Fixed Account each Contract Year are free.We assess a $25 transfer processing fee for each additional transfer during a Contract Year.(See "TRANSFER PROCESSING FEE") Asset-Based Administration Charge.We deduct a daily asset-based administration charge for expenses we incur in administration of the Contract.Prior to the Maturity Date, we deduct the charge from the assets of the Variable Account at an annual rate of 0.15%.(See "ADMINISTRATIVE CHARGES") Mortality and Expense Risk Charge.We deduct a daily mortality and expense risk charge to compensate us for assuming certain mortality and expense risks.Prior to the Maturity Date, we deduct this charge from the assets of the Variable Account at an annual rate of 1.25% (approximately 0.70% for mortality risk and 0.55% for expense risk).(See "MORTALITY AND EXPENSE RISK CHARGE") Five PlusSMGuaranteed Minimum Withdrawal Benefit.The monthly charge for the benefit is guaranteed not to exceed 0.10% multiplied by the Guaranteed Withdrawal Balance.The current monthly charge for FIVE PlusSM Guaranteed Minimum Withdrawal Benefits elected on and after January 1, 2009 is 0.079% multiplied by the Guaranteed Withdrawal Balance. Premium Taxes.If state or other premium taxes are applicable to a Contract, we will deduct them either upon surrender or when we apply the Proceeds to a payment option.(See "PREMIUM TAXES") Investment Advisory Fees and Other Expenses of the Funds.The Funds deduct investment advisory fees on a daily basis and incur other expenses.The value of the net assets of each Subaccount already reflects the investment advisory fees and other expenses incurred by the corresponding Fund in which the Subaccount invests.This means that these charges are deducted before we calculate Subaccount Values.Expenses of the Funds are not fixed or specified in the Contract and actual expenses may vary.See the prospectuses for the Funds for specific information about these fees.(See “INVESTMENT ADVISORY FEES AND OTHER EXPENSES OF THE FUNDS") For information concerning compensation paid for the sale of Contracts, see “SALE OF THE CONTRACTS.” ANNUITY PROVISIONS Maturity Date.On the Maturity Date we will apply the Proceeds to the payment option you choose.If you choose a Life Payment Option, the amount of Proceeds will be the full Contract Value.If you elect a payment option other than a Life Payment Option, or if you elect to receive a lump sum payment, we will apply the Cash Surrender Value.(See “PAYMENT OPTIONS") Payment Options. The payment options are: · Interest Payments (Non-Life Payment Option) · Installments of a Specified Amount (Non-Life Payment Option) · Installments for a Specified Period (Non-Life Payment Option) · Life Income (Life Payment Option) · Joint and Survivor Income (Life Payment Option) Payments under these options do not vary based on Variable Account performance.(See “PAYMENT OPTIONS") FEDERAL TAX STATUS Under existing tax law there generally should be no federal income tax on increases in the Contract Value until a distribution under the Contract occurs.A distribution includes an actual distribution of funds such as a surrender or annuity payment.However, a distribution also includes a pledge or assignment of a Contract.Generally, all or part of any distribution is taxable as ordinary income.In addition, a penalty tax may apply to certain distributions made prior to the Owner's reaching age 59½.Special tax rules apply to Qualified Contracts, and distributions from certain Qualified Contracts may be subject to restrictions.Governing federal tax statutes may be amended, revoked, or replaced by new legislation.Changes in interpretation of these statutes may also occur.We encourage you to consult your own tax adviser before making a purchase of the Contract.(See "FEDERAL TAX STATUS") 5 FEE TABLE The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract.The first table describes the fees and charges that you will pay at the time that you buy the Contract, partially or fully surrender the Contract, or transfer amounts between the Subaccounts and/or the Fixed Account.State premium taxes may also be deducted. OWNER TRANSACTION EXPENSES Sales Load on Premium Payments None Maximum Surrender Charge (Contingent Deferred Sales Charge as a % of amount surrendered)1 7% Transfer Processing Fee No fee for the first 6 transfers in a Contract Year; $25 for each additional transfer during a Contract Year 1 The Surrender Charge (Contingent Deferred Sales Charge) declines over time to zero after seven full Contract Years. Contract Year in Which Surrender Occurs 1 2 3 4 5 6 7 8+ Surrender Charge as Percentage of Amount Surrendered 7 7 7 6 5 4 2 0 The next table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including Portfolio fees and expenses. PERIODIC CHARGES OTHER THAN PORTFOLIO EXPENSES Annual Administration Fee $30 per Contract Year2 Loan Interest Charge 5.00%3 Variable Account Annual Expenses (as a % of average annual Variable Account Value during the accumulation period) Mortality and Expense Risk Charge Asset-Based Administration Charge Total Variable Account Annual Expenses 1.25% 0.15% 1.40% Optional Rider Charges FIVE PlusSM Guaranteed Minimum Withdrawal Benefit 0.10% multiplied by Guaranteed Withdrawal Balance4 2 The annual administration fee is waived if Contract Value is equal to or greater than $50,000 at the beginning of the applicable Contract Year. 3 The maximum guaranteed net cost of loans (available under 403(b) TSA Qualified Contract) is 5% annually.The net cost of a loan is the difference between the loan interest charged (8%) and the amount credited to the loan account (3%). 4 The current charge for the FIVE PlusSM Guaranteed Minimum Withdrawal Benefit is 0.079% multiplied by the Guaranteed Withdrawal Balance (assessed monthly).However, if you elected the FIVE PlusSM Guaranteed Minimum Withdrawal Benefit before January 1, 2009, your current monthly charge is 0.05% multiplied by the Guaranteed Withdrawal Balance (assessed monthly). 6 The next table shows the lowest and highest total operating expenses deducted from Portfolio assets during the fiscal year ended December 31, 2008.Expenses of the Portfolios may be higher or lower in the future.More detail concerning each Portfolio’s fees and expenses is contained in the prospectus for each Portfolio. RANGE
